NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0760n.06
                            Filed: August 30, 2005

             Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


SECURITIES           AND      EXCHANGE            )
COMMISSION,                                       )
                                                  )
       Plaintiff-Appellee,                        )
                                                  )
v.                                                )    ON APPEAL FROM THE UNITED
                                                  )    STATES DISTRICT COURT FOR THE
STEVEN E. THORN, DURIETHA                         )    SOUTHERN DISTRICT OF OHIO
DZIORNY, DERRICK McKINNEY, RICK R.                )
MALIZIA, ALLEN GEORGE, CARL E.                    )
JACKSON, and FREDERICK D. HARRIS,                 )
                                                  )
       Defendants/Relief                          )
       Defendants-Appellants.                     )




       Before: SILER and SUTTON, Circuit Judges; O’MEARA, District Judge.*


       SUTTON, Circuit Judge.         Steven Thorn, Derrick McKinney and Rick Malizia (the

“defendants”) appeal the district court’s entry of summary judgment against them in this securities-

fraud case. They argue that numerous material fact disputes prohibited the district court (1) from

imposing liability on them under several anti-fraud and unregistered-trading provisions of the federal

securities laws and (2) from imposing a disgorgement remedy and several civil penalties on them.

Durietha Dziorny, Allen George, Carl Jackson and Frederick Harris (the “relief defendants,” so


       *
       The Honorable John Corbett O’Meara, United States District Judge for the Eastern District
of Michigan, sitting by designation.
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

named because they profited from the defendants’ scheme but did not facilitate it) also challenge the

district court’s entry of summary judgment, arguing that they should not be required to remit the

entirety of their gains. We affirm.


                                                 I.


       In this civil-enforcement action, the Securities Exchange Commission (SEC) alleged that the

defendants ran a Ponzi scheme. With the assistance of Malizia and McKinney, Thorn raised $75.8

million from individuals in the United States and abroad that purportedly would be invested in a

secretive European securities market. As advertised by the defendants, the investment opportunity

had all of the hallmarks of a “free lunch”: The investments would be virtually risk-free and would

generate lucrative returns. They also represented that the Federal Reserve Bank was involved in the

investments and that the investments would benefit humanitarian projects. As it turned out, the SEC

alleged, the European market was not secretive; none of the money was ever invested in this market

or any other; neither the Federal Reserve Bank nor any humanitarian project was involved in the

programs; the only “returns” came from other individuals’ initial investments; and the defendants

took much of the other money (that was not used to pay fictitious returns) for their own use.


                                                 A.


       The SEC showed that the defendants used two investment programs to commit the fraud.

The defendants started the first program, referred to as the “Global” or “GIG” program, in February

1998 and raised about $21.8 million under it through March 2001.           They started the second

                                                -2-
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

program, referred to as the “Financial Ventures” or “FV” program, in November 1999 and raised

about $53.5 million under it through November 2000. In both programs, the defendants told

potential investors that their funds would be used to invest in, or finance the trading of, European

fixed-instrument securities, including medium term notes. Thorn represented that these securities,

traded in secretive markets, could be bought at discounts by unidentified traders. All three

defendants represented that the investors’ money would be pooled together to reach threshold levels

for preferred rates of return. And all three defendants represented that the investments would be risk

free and that they would generate significant monthly returns. Thorn and McKinney also

represented that the Federal Reserve Board was involved in the programs, and Thorn added that a

humanitarian project would benefit from the trading. In the FV program, Thorn also told investors

that the funds would remain in a United States bank, that the investors would retain control of the

funds and that the funds would be used to “mirror” money at a European bank that would serve as

collateral for the trader’s line of credit.


        The SEC also established that each of the defendants was more than a casual participant in

the scheme. Thorn testified that he was the sole owner and managing director of Global Investors,

a company he formed in 1998, and the namesake of the GIG program. He also created new entities

to further the investment scheme, including First Financial Ventures (in 1999), Second Financial

Ventures (in 2000) and Third Financial Ventures (in 2000), the namesakes of the FV program.

Thorn personally communicated with investors about the investment programs, and he received

approximately $72 million from investors (including those recruited by Malizia and McKinney).



                                                -3-
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

For their parts, Malizia raised $2.4 million from 37 investors between September 1999 and March

2001, and McKinney raised $5.6 million from 116 investors between February 1999 and April

2001.


        As it turns out and as the undisputed evidence showed, the defendants never used the

investors’ money to finance or trade in any security instrument. Instead, the FV investors’ money,

which was to remain segregated in individual investors’ accounts, was swept from the deposit

account into accounts in the name of Financial Ventures, which Thorn and his associate Stuart Rose

controlled, and commingled with other investors’ money. And the defendants used money invested

in both the GIG and FV programs to pay purported profits to other investors or to make extravagant

personal purchases. For example, as detailed in the declaration of Luz Aguillar, a senior SEC

investigator:


        [O]n November 17, 2000, [one] Global Investors account . . . had a negative balance
        of approximately $6,953. From November 20, 2000 to December 8, 2000, Thorn
        deposited $1,494,655 from [two] [i]nvestors . . . into that account. Thorn used those
        funds as follows: (a) from November 27, 2000 to December 7, 2000, he paid
        $357,340 to seven investors; (b) from December 11, 2000 to February 28, 2001, he
        paid $726,445 to fifteen investors; (c) on December 11, 2000, he paid $61,500 to
        Cartier, Inc. to purchase a diamond ring; and (d) from December 28, 2000 to
        February 28, 2001, a total of $186,497 was used by Thorn for his benefit, including
        $50,000 in legal expenses, $80,000 transferred to his personal account at Key Bank,
        and [the] purchase of a $12,219 cashier’s check to close the account; this cashier’s
        [check] was cashed by Relief Defendant Durietha Dziorney [Thorn’s fiancee].




                                                -4-
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

JA 649. Altogether, Thorn spent $3.9 million on personal expenses, including $66,500 on a

diamond ring, $362,853 toward a $1.1 million home, $93,989 on automobile lease payments,

$221,000 on home furniture and $235,000 on legal expenses.


       Malizia took a similar path. From September 1999 to March 2001, Malizia and RMAZ, a

corporate entity through which he operated, raised $2.4 million from investors and sent $1.7

million of that money to Thorn. From June 1999 to March 2000, Malizia and RMAZ received about

$1.4 million from Thorn and used $742,500 of that money to pay purported profits to various

investors. He used $619,994 of the remaining $638,700 as follows: $183,500 for a check to himself

and his then fiancee; $90,000 in gifts to his two brothers; $133,500 to an individual who had not

invested in the scheme; $171,000 to a Third Financial Ventures account; and $41,994 for personal

expenses including loan repayments.


       So did McKinney. Through ITP, a corporate entity through which he operated, McKinney

raised over $5.6 million from investors between February 1999 and April 2001, $4.2 million of

which he sent to Thorn. McKinney used the remaining $1.4 million—as well as over $200,000 in

unidentified deposits—as follows: $75,169 in cash withdrawals; $329,850 in payments to himself;

$129,829 in various debit card purchases, mortgage payments and bank fees; $318,980 in payments

to non-investor entities; $149,006 in checks to ITP; and $614,900 in transfers to unrelated ITP

brokerage accounts, which was subsequently lost in domestic trading.




                                              -5-
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

       The SEC also introduced the expert testimony of Leonard Zawistowski, a Senior Special

Investigator for the Federal Reserve, who explained that the defendants’ investment programs

contained many of the features of a Ponzi scheme:


       (1) [T]he [d]efendants claim to invest in offshore jurisdictions; (2) the investments
       are allegedly made through the purchase of bank instruments with “blocked” funds;
       (3) the instruments are alleged to be traded at deep discounts to generate high yields;
       (4) the [d]efendants promise extraordinary returns to investors; (5) the [d]efendants
       claim involvement by the Federal Reserve in the purported trades; and (6) the
       [d]efendant[s] claim that the programs may involve some humanitarian project or
       goal.


D. Ct. Op. at 18 (summarizing SEC Exhibit 25).


       All three of the defendants, the evidence also showed, were not securities-industry

neophytes. Thorn was a stockbroker at Merrill Lynch and Morgan Stanley Dean Witter from March

1991 to November 1996. SEC Exhibit 3. Malizia was a registered representative at Merrill Lynch

from October 1987 to May 1995 (when he met Thorn) and a Morgan Stanley branch office manager

from 1995 to 1998. McKinney worked as a registered representative at Merrill Lynch from

November 1991 to August 1992 (when he met Thorn) and as an insurance agent and stockbroker

for Hamilton Investments, Linsco Private Ledger and Mutual Service Corporation from February

1994 to December 1999.


       Despite this experience, Thorn never received any documents confirming that trading had

occurred in the investment programs, and he never witnessed any trading. Instead of verifying the

validity of the trading program, Thorn stated that he relied on information from associates and third

                                                -6-
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

parties to satisfy himself that the purported investment scheme was sound. Malizia and McKinney

likewise concede that they never received any documents confirming purported trades. And while

they both claimed to have made inquiries regarding the veracity of Thorn’s investments, neither of

them could provide details of those discussions.


                                                 B.


       On April 2, 2001, the SEC filed its civil complaint against the three defendants, alleging

fraud under the federal securities laws, see 15 U.S.C. § 77q(a), 15 U.S.C. § 78j(b); 15 U.S.C.

§ 78o(c)(1), 17 C.F.R. § 240.10b-5 and 17 C.F.R. § 240.15c1-2, as well as unregistered trading

under 15 U.S.C. § 78o(a)(1). The district court granted the SEC’s request to freeze the defendants’

assets that same day. On October 14, 2003, the district court granted the SEC’s motion for summary

judgment, holding the three defendants liable under the anti-fraud and unregistered trading

provisions.


       The district court also granted a permanent injunction against future trading, finding that the

defendants had not acknowledged wrongdoing in their “egregious conduct” and that Thorn had

violated the district court’s orders on multiple occasions. D. Ct. Op. at 31. The district court

ordered that Thorn disgorge $5,070,395 in misappropriated funds and pay $1,802,132 in

prejudgment interest. The district court ordered Malizia to disgorge an amount to be determined

after the receiver’s final report, plus prejudgment interest. And it ordered McKinney to disgorge

$1,434,757 in misappropriated funds and pay $294,632 in prejudgment interest. Id. at 33. Finally,



                                                -7-
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

the court found that “third tier” civil penalties in the amount of $100,000 each were appropriate for

all three defendants, as the violations “involved fraud, deceit, manipulation, or deliberate or reckless

disregard of a regulatory requirement” and “directly or indirectly resulted in substantial losses or

created a significant risk of substantial losses to other persons.” 15 U.S.C. §§ 77t, 78u; see D. Ct.

Op. at 36.


                                                  C.


       Roughly 550 people invested in the programs. Many investors lost substantial amounts of

money, but 41 of them reported gains, amounting to approximately $3.8 million in overpayments

from the defendants. After calculating the amount of money available to return to defrauded

investors, the court-appointed receiver projected that the money remaining after the end of the

program sufficed to permit investors to receive 42 percent of their original investments. To

consolidate the remaining funds, the district court granted summary judgment to the SEC against

a number of investors who received improper profits from Thorn and ordered them to disgorge their

gains to the receiver. These investors, otherwise known as the relief defendants, included Durietha

Dziorney, Carl Jackson, Frederick Harris and Allen George. D. Ct. Op. at 2, 36.


       With respect to Dziorney, who is now Thorn’s wife, the district court determined that Thorn

spent investor funds when he bought her a 2.6 carat diamond engagement ring (worth $66,500) and

when he gave her $18,800 to lease a Saab automobile and $14,119 for unspecified purposes. Id. at

42. Since she received these items from Thorn’s ill-gotten gains and since she otherwise had no



                                                 -8-
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

legitimate claim to them, the district court ordered that she disgorge both the ring and $32,919. Id.

Jackson, who invested $285,000 with Thorn, received back $282,320 from Thorn, but the SEC

traced those funds to contributions from other investors. Jackson did not dispute that the SEC had

traced the $282,320 to the contributions of other investors, and accordingly the district court ordered

Jackson to disgorge the ill-gotten gains plus $70,721 in prejudgment interest. Id. at 39. Harris

invested $1,186,000 with Thorn and received $505,920 from him. Because the SEC traced the

$505,920 to other investors’ contributions and because Harris conceded that he did not know the

source of the funds he received, id. at 38, the district court ordered that he disgorge $505,920 plus

$139,867 in prejudgment interest, id. at 39. In a default judgment order, the district court similarly

ordered another relief defendant, Allen George, to disgorge money. D. Ct. Op. (Apr. 28, 2003) at

2. George had invested $37,000 with the defendants and had received $79,300 in return, but George

also presented no evidence identifying the source of the funds he received and admitted that the

money could have come from other investors. Concluding that the $79,300 had been obtained

illegally from other investors and that George had no legitimate claim to the money, the district court

ordered him to disgorge $79,300 plus $13,495 in prejudgment interest. Id.




                                                 -9-
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

                                            II.


                                            A.




                                          - 10 -
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

        We review de novo the district court’s entry of summary judgment. DiCarlo v. Potter, 358
F.3d 408, 414 (6th Cir. 2004). Section 17(a) of the Securities Act of 1933 makes it unlawful for any

person, directly or indirectly in the offer or sale of any securities:


        (1) to employ any device, scheme, or artifice to defraud, or
        (2) to obtain money or property by means of any untrue statement of a material fact or any
        omission to state a material fact necessary in order to make the statements made, in light of
        the circumstances under which they were made, not misleading; or
        (3) to engage in any transaction, practice, or course of business which operates or would
        operate as a fraud or deceit upon the purchaser.


15 U.S.C. § 77q(a). Section 10(b) of the Exchange Act of 1934 makes it unlawful for any person,

directly or indirectly:


        (b) To use or employ, in connection with the purchase or sale of any security
        registered on a national securities exchange or any security not so registered, or any
        securities-based swap agreement . . . , any manipulative or deceptive device or
        contrivance in contravention of such rules and regulations as the Commission may
        prescribe as necessary or appropriate in the public interest or for the protection of
        investors.


15 U.S.C. § 78j(b). And Rule 10b-5, promulgated under the authority of this statutory provision,

makes it unlawful for any person, directly or indirectly:


        (a) To employ any device, scheme, or artifice to defraud,
        (b) To make any untrue statement of a material fact or to omit to state a material fact
        necessary in order to make the statements made, in the light of the circumstances
        under which they were made, not misleading, or




                                                 - 11 -
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

       (c) To engage in any act, practice, or course of business which operates or would
       operate as a fraud or deceit upon any person, in connection with the purchase or sale
       of any security.


17 C.F.R. § 240.10b-5. To establish violations of these anti-fraud provisions, the SEC must show

that the defendants engaged in (1) misrepresentations or omissions of material facts (2) made in

connection with the offer, sale or purchase of securities (3) with scienter on the part of the

defendants. Ernst & Ernst v. Hochfelder, 425 U.S. 185 (1976). A fact is material if a substantial

likelihood exists that (1) a reasonable shareholder would consider the fact important in making his

investment decision and (2) a reasonable shareholder would view the information as having

significantly altered the total mix of information. Basic, Inc. v. Levinson, 485 U.S. 224, 231–32

(1988). Scienter may be established by proof of recklessness —“highly unreasonable conduct which

is an extreme departure from the standards of ordinary care.” Mansbach v. Prescott, Ball & Turben,

598 F.2d 1017, 1025 (6th Cir. 1979).


       Section 15(c)(1) of the Exchange Act, 15 U.S.C. § 78o(c)(1), prohibits a broker or dealer

from using any manipulative or deceptive device, as defined in Rule 15c1-2, 17 C.F.R. § 240.15c1-2,

to induce or attempt to induce the purchase or sale of any security. The elements of a § 15(c)(1)

violation are the same as those for a violation of the anti-fraud provisions described above, with a

similar scienter requirement that a statement be “made with knowledge or reasonable grounds to

believe that it is untrue or misleading.” 17 C.F.R. § 240.15c1-2(b).




                                               - 12 -
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

       Section 15(a)(1) of the Exchange Act, 15 U.S.C. § 78o(a)(1), makes it “unlawful for any

broker or dealer which is . . . to make use of the mails or any means or instrumentality of interstate

commerce to effect any transactions in, or to induce or attempt to induce the purchase or sale of, any

security . . . unless such broker or dealer is registered [with the Commission].” Id.


                                                   B.


       On appeal, the three defendants first challenge the district court’s conclusions that the SEC

produced sufficient evidence to establish as a matter of law each defendant’s liability under the anti-

fraud and unregistered trading provisions. Those arguments are best viewed in the context of the

district court’s reasoning with respect to each defendant and each violation.


       As to Thorn, the district court reasoned:


               It is undisputed that Thorn represented to investors that their money would
       be used to purchase and trade in securities. No evidence has been adduced to support
       Thorn’s position. The evidence of record shows that Thorn used investors’ money
       to pay other investors as well as to support a seemingly lavish lifestyle for himself
       and his friends. [ ] Thorn’s representations as to how investors’ money would be
       used was clearly false and obviously material because it related to the very substance
       of the act of investing. In addition, the Court finds no genuine issue of material fact
       as to whether Thorn acted with the requisite scienter to establish violation of the anti-
       fraud provisions of the securities laws. Thorn’s representations and actions were, at
       a minimum, reckless. Thorn and the other named [d]efendants worked for prominent
       brokerage firms, yet they represented to investors that incredible returns could be
       made, risk free, in a secretive European market . . . . Thorn failed to tell investors
       that a substantial portion of the investments would finance the extravagant living
       expenses of Thorn, his fiancee, and others.




                                                - 13 -
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

D. Ct. Op. at 20. The district court also found Thorn liable under § 15(a)(1) and § 15(c)(1), as Thorn

“solicited numerous investors to purchase securities in his offerings and held himself out as an

intermediary between the investors and the purported trading programs.” Id. at 28. Also, “Thorn

received transaction-related compensation in the form of investors’ money.” Id. Given that it was

uncontested that Thorn was not registered with the SEC, id. at 27, the district court found Thorn

liable under § 15(a)(1). Finally, the district court repeated its finding that Thorn acted “at least

recklessly” in his role in the scheme. Id. at 28.


       As to Malizia, the district court reasoned:


       In his testimony before the SEC, Malizia stated that Thorn told him that there would
       be no risk to principal on the investments and that profits could be expected. Malizia
       did not know where the money would be invested, other than it was to be in a foreign
       market, nor did he know why information about the purported investments was not
       available. Furthermore, Malizia received no documentation regarding the purported
       investments other than those which Thorn had him sign to participate in the program.
       Nevertheless, Malizia contributed money toward the investments and he solicited
       others to join in the purported investments offered by Thorn. Malizia also relayed
       any information Thorn gave him to others who put money into the programs through
       RMAZ. In addition, Malizia testified that he paid purported profits to investors,
       knowing that the same were not profits. Malizia paid investors with money from his
       account. . . .
               While Malizia contends that he truly believed Thorn and that he himself lost
       money in the purported trades, these facts do not controvert the evidence that Malizia
       encouraged people to invest in a program, the details of which he knew virtually
       nothing. In view of Malizia’s former employment at several well-known brokerage
       firms, this Court has little trouble concluding that Malizia knew, or should have
       known[,] that Thorn’s scheme was fraudulent. The Court therefore concludes that
       Malizia acted with the requisite scienter to establish liability under the anti-fraud
       provisions of the securities laws. Malizia’s conduct in encouraging others to invest
       in Thorn’s purported programs was, at a minimum, reckless for one with his past
       professional experience.


                                                - 14 -
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn


Id. at 24–25 (citations omitted). With respect to § 15(a)(1), the court concluded that Malizia

solicited investors to purchase securities even though he was not registered with the SEC. With

respect to § 15(c)(1), the court concluded that Malizia “at least acted recklessly” regardless of

whether he believed what Thorn told him about the scheme or whether Malizia himself invested

money. Id. at 29.


        As to McKinney, the district court reasoned:


        McKinney concedes that he received money from investors, that he had no personal
        knowledge about the source of the payments he received from Thorn, and that he
        actually paid investors with other investors’ money. Furthermore, McKinney
        testified on deposition that he informed investors that there was little or no risk to
        their principal because Thorn would invest the money in exempt European securities,
        United States treasury securities or overseas bonds. . . . [I]t is also undisputed that
        McKinney and his company, ITP, used at least $1.4 million of money they received
        from investors for their own purposes. . . .
              Further, given McKinney’s prior professional experience as a stockbroker
        and employment at a brokerage firm, there is no genuine issue of material fact that
        McKinney’s conduct was at least reckless, so as to satisfy the scienter requirement.


Id. at 25–26 (citation omitted). As with the two other defendants, the district court also concluded

that McKinney had acted as a broker or dealer while unregistered with the SEC, id. at 27, 29, in

violation of § 15(a)(1), and acted at least recklessly, id. at 30, establishing liability under § 15(c)(1).


        In response to the district court’s analysis of his claim, Thorn generally complains that the

district court repeatedly used language in its facts section that the “SEC allege[d]” certain facts in

the case, then argues that the district court relied only on the SEC’s amended complaint to establish

                                                  - 15 -
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

these facts. More specifically, he contends that the record contains no evidence to support the

district court’s statement that Thorn told GIG program investors that their funds would be

transferred to an overseas bank where the money would serve as collateral for a line of credit. See

id. at 2. But this statement is found within a series of introductory paragraphs laying out a summary

of the SEC’s allegations against the defendants. The district court supported this summary with

pages of detailed factual development, citing documents admitted into evidence and testimony of

experts, investigators and the defendants themselves. As to this particular fact, at any rate, Thorn’s

liability for securities fraud in this scheme does not turn on where he told GIG investors their money

would be kept. In like manner, Thorn alleges that the district court relied on nothing more than the

SEC’s complaint when it stated that Thorn told investors that the investment was risk free and would

generate significant monthly returns. Not true. The district court cited Thorn’s own testimony and

Malizia’s and McKinney’s depositions in which each of the defendants repeated these

representations under oath. See id. at 4.


       Second, Thorn alleges that the district court failed to examine his Second Accounting

Disclosure before granting summary judgment, alleging that the document proves that he was

engaged in a legitimate investment program. But Thorn does not dispute, nor make any reference

to, the district court’s November 5, 2003, order explaining that Thorn first made reference to the

document in a “reply” memo—a filing that improperly gave Thorn the last word on the SEC’s

motion for summary judgment, that was filed just hours before the court granted summary judgment

and that the district court did in fact examine before issuing its decision. Nor does Thorn offer any



                                                - 16 -
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

substantive explanation as to what it is within this document that proves he properly invested the

money he received.


       Third, Thorn relatedly takes issue with the district court’s conclusion that he “produced no

evidence of actual trading involving medium term notes.” Thorn Br. at 29 (citing D. Ct. Op. at 20).

He again claims that his Second Accounting Disclosure provides such evidence but again without

any explanation as to how. Thorn adds that the district court “found no similarity between the

common situation in which, for example, share owners in mutual funds never receive confirmation

slips of specific trades the [f]und makes, as opposed to a [f]und [m]anager’s quarterly summaries

of the members’ profits and losses, by category.” Thorn Br. at 31. We, too, are unmoved by

Thorn’s analogy. As between a simple share owner and a fund manager, it is clear that Thorn more

closely played the role of a fund manager. And a mutual fund manager assuredly could be expected

to produce documentary records of the trades that the fund made in a given quarter.


       Fourth, Thorn argues that the district court erred in finding no genuine issue of material fact

as to the scienter element of these offenses. He asserts that he had no knowledge of any

“unauthorized” investments in either the GIG program or the FV program, that he was simply one

of several co-equal partners in the programs who had invested his own money. We have little

difficulty deciding that no rational trier of fact would agree. Thorn admitted that he created and led

the GIG program and the FV program. He alone authored several “Venture Updates” informing

investors of the status of their investments based on information he had received from third parties

yet had not verified. He knew that Malizia and McKinney were collecting investments from others

                                                - 17 -
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

for the FV program, he received money from them, and he gave them purported “profits” to

distribute within their groups. Even if we were to accept Thorn’s position that he was not aware of

any “unauthorized” investors, moreover, Thorn does not deny that he induced investments from so-

called “authorized” investors. Nor does he cite any authority for the proposition that one cannot

victimize a co-equal business partner through securities fraud. And the district court correctly

concluded that he acted at least recklessly—and therefore with the requisite scienter—when he

failed to witness or receive any documentation confirming that securities had been traded and when

he failed to verify the legitimacy of the investment programs he advertised. See SEC v. Jakubowski,

150 F.3d 675, 682 (7th Cir. 1998) (“Deliberate ignorance . . . is a form of knowledge.”); In re Kidder

Peabody Sec. Litig., 10 F. Supp. 2d 398, 415 (S.D.N.Y. 1998) (“[R]eckless disregard of the truth

satisfies the scienter requirements of [the anti-fraud provisions] when the defendant deliberately

failed to acquire the information that would have indicated to her that her statements were false or

misleading.”). Neither does Thorn deny that he spent investor funds on personal expenses, a fact

that itself establishes the requisite state of mind for committing securities fraud. See Lowry v. SEC,

340 F.3d 501, 506 (8th Cir. 2003); SEC v. Infinity Group Co., 212 F.3d 180, 192 (3d Cir. 2000).


       Fifth, Thorn points to evidence that a market for European mid-term bank notes exists and

that it bears similarities to the investment scheme he promoted. But even if everything Thorn says

in this respect is true, it does not contradict the SEC’s evidence that Thorn never invested the

money he received in any market. That Thorn spent millions of investor dollars on personal

expenses and that he has failed to establish any documentary evidence of trading in this market



                                                - 18 -
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

suffices to establish that, regardless of the reality of the underlying market, Thorn failed to invest

money that he said he would invest.


       Sixth, Thorn challenges the credibility of expert witness Leonard Zawistowski, who testified

that the defendants’ scheme matched the characteristics of a Ponzi scheme. Most of the specifics

of the challenge, however, deal with details irrelevant to Zawistowski’s ultimate conclusion, to say

nothing of the ultimate outcome of the case against Thorn. Chief among these challenges is the

already-addressed contention that European mid-term note markets do exist. Again, however, Thorn

fails to prove that his advertised investment scheme existed and that he made any sort of investment

at all. What is more, as the district court concluded, Thorn’s challenges to the expert’s testimony

do not determine the outcome of the case. D. Ct. Op. at 18. Even in the absence of this testimony,

sufficient evidence establishes all of the elements of securities fraud.


       Seventh, Thorn argues that the “Venture Updates” authored by him cannot constitute fraud

because he distributed them only to “authorized” investors who had already invested. Even if true,

however, this contention does not affect the disposition of the summary judgment motion. As

detailed above, the SEC produced sufficient evidence of the required elements without resorting to

the language of the updates. The updates merely serve to bolster this evidence by showing the

evasive method Thorn used to delay paying out profits and by showing that Thorn either knowingly

made false statements or acted with recklessness in passing on false statements without

independently checking them. What Thorn told the investors after they invested in this scheme, in

other words, merely bolsters the SEC’s evidence of what Thorn told them before they invested.

                                                - 19 -
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

        Eighth, Thorn argues that FV program investors could indeed control their own funds as they

were swept into accounts “only for the purpose of verifying the consolidated funds to initiate the

bank-to-bank credit verifications that would permit the Euro-MTN transactions they intended.”

Thorn Br. at 37. To support this assertion, Thorn cites his own deposition testimony that these funds

could be used as collateral for a line of credit in Europe without removing them from the American

bank or from the control of individual investors. But as Aguillar’s declaration sufficiently

establishes through bank record analysis, this statement by Thorn was part of the fraudulent device.

Other than one unexplained reference to Rose’s testimony, Thorn offers nothing more to contest

Aguillar’s analysis of the bank records. In the face of this testimony and the other undisputed

evidence in the record, Thorn has not created a material fact dispute.


                                                 C.


        For his part, Malizia first argues, without citing any record evidence, that he formed RMAZ

only to pool money from close family members and friends and that he did not know that these

people in turn were recruiting other investors. But Malizia produces no evidence to support this

position. And, of course, Malizia could have produced testimony along these lines from these

individuals but apparently chose not to do so. His own denial of the allegation does not suffice by

itself to create a material fact dispute.


        Second, Malizia takes on the district court’s conclusions that no money was invested and that

he spent some of the money on personal expenses. After purporting to recount the details of his own



                                               - 20 -
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

transactions—with nary a single citation to the record—he states that he never knew that Thorn was

not investing the money, that Thorn told him that the $1.4 million Malizia received was legitimate

investment profit and that Malizia personally suffered a net deficit in the scheme. Yet none of these

defenses, whether factually accurately or not, makes a difference to Malizia’s appeal. As the district

court correctly concluded and as Malizia nowhere contests, his scienter was established through his

failure independently to verify the legitimacy of the scheme. Malizia further claims that he did not

pass on illegitimate profits to RMAZ investors but rather bought out those investors. But the only

record evidence he cites to support this position is a list of RMAZ payees, a list that does not counter

the charge of illegitimate profit payments and does not explain why some investors were receiving

money traceable to others’ investments. Malizia also asserts that he used his own salary to pay for

the personal expenses. But again he offers no record evidence to contest the SEC’s proof that he

used funds traceable to other peoples’ investments to pay for these personal expenses.


       Third, Malizia makes a general argument that the SEC lumped the defendants together

without specific evidence as to the liability of each of them individually. But as detailed above, the

SEC provided sufficient evidence to establish all of the securities-fraud elements for each of the

defendants individually. That the district court summarized this evidence at times by referring to

the defendants collectively does not undermine the sufficiency of the evidence as to each of them

individually.


       Finally, Malizia contends that he was not a broker under § 15(a)(1). A “broker,” however,

is defined as “any person engaged in the business of effecting transactions in securities for the

                                                 - 21 -
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

accounts of others.” 15 U.S.C. § 78c(a)(4)(A). And the district court correctly referred to several

factors that may qualify an individual as a broker (none of which Malizia contests), including regular

participation in securities transactions, employment with the issuer of the securities, payment by

commission as opposed to salary, history of selling the securities of other issuers, involvement in

advice to investors and active recruitment of investors. D. Ct. Op. at 27–28 (citing SEC v. Hansen,

No. 83 Civ. 3692, 1984 WL 2413, at *10 (S.D.N.Y. Apr. 6, 1984), and SEC v. National Executive

Planners, Ltd., 503 F. Supp. 1066, 1073 (M.D.N.C. 1980)). Malizia argues only that he was not

employed by the issuer of the securities and that, because he ultimately suffered a net loss in the

scheme, he did not receive compensation for his work. Even if we accept both arguments, they do

not suffice to counter the SEC’s proof that Malizia was regularly involved in communications with

and recruitment of investors for the purchase of securities. See, e.g., SEC v. Kenton Capital, Ltd.,

69 F. Supp. 2d 1, 13 (D.D.C. 1998) (finding defendants acted as brokers when they together solicited

40 investors and received a total of $1.7 million in investments).


                                                  D.


       In addition to raising many of the same challenges raised by Thorn (and rejected above),

McKinney repeatedly asserts that he was unaware that the scheme was illegitimate and that he

believed that the money Thorn distributed to him amounted to legitimate profits from investments.

But like Malizia, McKinney cites no record evidence to create a genuine issue of material fact on

this score, and he does not contest the district court’s conclusion that his failure to investigate the

veracity of the program sufficed to establish scienter.

                                                - 22 -
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

       Second, McKinney challenges his liability under § 15(a)(1), contending that he never “sold

securities” because Thorn controlled the scheme and because McKinney merely acted as an

intermediary. The undisputed evidence, however, contradicts both premises of this argument, as we

have shown above.                                III.


       The relief defendants also challenge the disgorgement orders. Their challenges, likewise,

are unavailing.


       A relief defendant (sometimes referred to as a nominal defendant) may “be joined to aid the

recovery of relief” and “has no ownership interest in the property which is the subject of litigation.”

SEC v. Cherif, 933 F.2d 403, 414 (7th Cir. 1991); see also SEC v. Cavanagh, 155 F.3d 129, 136 (2d

Cir. 1998). “Federal courts may order equitable relief against [such] a person who is not accused

of wrongdoing in a securities enforcement action where that person: (1) has received ill-gotten

funds; and (2) does not have a legitimate claim to those funds.” Cavanagh, 155 F.3d at 136; see also

Commodity Futures Trading Comm’n v. Kimberlynn Creek Ranch, Inc., 276 F.3d 187, 192 (4th Cir.

2002); SEC v. Colello, 139 F.3d 674, 677 (9th Cir. 1998).


       Each of the relief defendants in this instance received ill-gotten funds and had no legitimate

claim to those funds. The pricey diamond ring and the $32,000 that Dziorney received from Thorn

came from funds Thorn received from investors. Because Thorn obtained the money through fraud,

then gave it to Dziorney as a gift, she has no legitimate claim to the funds. To hold otherwise

“would allow almost any defendant to circumvent the SEC’s power to recapture fraud proceeds[]



                                                - 23 -
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

by the simple procedure of giving [the proceeds] to friends and relatives, without even their

knowledge.” Cavanagh, 155 F.3d at 137.


       Jackson, Harris and George also received ill-gotten funds from the defendants. While each

of the three invested his own money in Thorn’s investment scheme, the SEC showed that the money

they received from the scheme came not from profits on their investments but from the investments

of others. Each of these relief defendants fails to rebut this evidence. Before the district court,

Jackson came “forward with no evidence to refute the SEC’s evidence that the amount Jackson

received as purported profits came from other investors.” D. Ct. Op. at 39–40. Jackson now claims

in his briefs that the money he received back was “clearly traceable to him,” Jackson Br. at 13, but

he fails to identify anything in the record that supports this assertion. Matters are worse for Harris:

Not only does he fail to present any evidence rebutting the SEC’s proof of tracing, but he also has

“concede[d] that he does not know the source of the funds” he received from Thorn. D. Ct. Op. at

38. And George, who received back more money than he contributed to the investment pool and

so cannot claim he received only his own funds back, has also failed to come forward with any

evidence rebutting the SEC’s tracing evidence. To survive summary judgment in the face of the

SEC’s evidence, the relief defendants needed to present affirmative evidence, not just affirmative

assertions, demonstrating a disputed issue of material fact. Betkerur v. Aultman Hosp. Ass’n, 78
F.3d 1079, 1087 (6th Cir. 1996). They did not do so.


       Trying a different tack, Jackson, Harris and George contend that the amount of money they

invested in the scheme should be subtracted from the amount they have been ordered to disgorge.

                                                - 24 -
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

Not true. Hundreds of other investors were victimized by this scheme, yet they will recover only

42 percent of the money they invested, not the 100 percent to which the relief defendants claim to

be entitled. The mere coincidence that the defendants chose the relief defendants (instead of others)

to receive funds contributed by other investors in order to delay the discovery of this scheme does

not entitle the relief defendants to preferential treatment. See SEC v. Forex Asset Mgmt. LLC, 242
F.3d 325, 331 (5th Cir. 2001) (noting that “the facts did not support a remedy that would elevate the

[relief defendants’] claim above the other victims” even though the relief defendants could trace the

funds they received to a segregated account containing only their investment). As the Second

Circuit has noted, “the use of a pro rata distribution has been deemed especially appropriate for

fraud victims of a ‘Ponzi scheme,’ in which earlier investors’ returns are generated by the influx of

fresh capital from unwitting newcomers rather than through legitimate investment activity.” SEC

v. Credit Bancorp, Ltd., 290 F.3d 80, 89 (2d Cir. 2002); id. (“In such a scheme, whether at any

given moment a particular customer’s assets are traceable is a result of the merely fortuitous fact that

the defrauders spent the money of the other victims first.”). As the Supreme Court explained in the

litigation that gave the Ponzi scheme its name, “equality is equity” as between “equally innocent

victims.” Cunningham v. Brown, 265 U.S. 1, 13 (1924) (ordering pro rata distribution in bankruptcy

proceedings resulting from Charles Ponzi’s fraud). Under these circumstances, Jackson, Harris and

George may not receive a disproportionate share of the recovered investor funds, only the same pro

rata share that other investors may receive.




                                                 - 25 -
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

       Harris and Jackson next contend that their position differs from that of traditional relief

defendants because here they always retained control of their accounts. Harris Br. at 17; Jackson

Br. at 14. “A Ponzi scheme,” Harris asserts, is “impossible” under such circumstances. Harris Br.

at 17. Unfortunately for Harris and Jackson (and for the hundreds of other defrauded investors), the

record shows that Thorn, despite his representations to the investors, did control the subordinate

accounts (called “zero-balance accounts”) created for individual investors underneath his main

Financial Ventures accounts (called the “concentration accounts”). The SEC’s evidence shows that

funds deposited into Bank One accounts (like Harris’s funds) “were swept into the Financial

Ventures accounts at Bank One controlled by Thorn.” JA 461, 646. Craig Morgan, the Bank One

vice-president who set up the system of accounts, testified that Thorn had withdrawal rights to the

main account because he was the acting member of the limited liability company that set up the

accounts. The signature cards for the various accounts also bear Thorn’s name, and the record is

replete with evidence that Thorn and one of his associates, Stuart Rose, controlled those accounts.

See JA 535 (“BANK ONE is hereby authorized to make payments from the Account upon and

according to the check, draft, note or acceptance of [First Financial Ventures], signed by Steve

Thorn.”); JA 545 (“Stuart Rose . . . shall have sole signatory power on behalf of the company for

the placement of funds held at Bank One . . . in the amount of [$11 million]” in a certain Financial

Ventures account). Attempting to respond to this evidence, Harris invokes three letters written by

Thorn and sent to Morgan, the Bank One vice-president, that appear to relinquish Thorn’s

withdrawal rights to the accounts. See Resp. to Order to Continue Asset Freeze (D. Ct. Docket No.

104), Ex. 16–18. In each of these letters, Thorn requests a hold on the account and purports to

                                               - 26 -
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

“waiv[e] any right to withdraw, remove or transfer funds” from the subordinate zero-balance

accounts. Id. Morgan told Thorn, however, that the hold requests were not enforceable by Bank

One and that the requests could not be fulfilled without additional steps, steps never taken by Thorn.

Harris and Jackson, in short, have not shown that they had exclusive control over their accounts and

therefore have failed to establish a material fact dispute over whether they had a legitimate claim

to the funds. Street v. J.C. Bradford & Co., 886 F.2d 1472, 1480 (6th Cir. 1989).


       The relief defendants present over 20 additional arguments, none of which are meritorious.

For example, Harris asserts that the district court lacked subject matter jurisdiction over the relief

defendants. But as explained above, a relief defendant is a person with “no ownership interest in

the property which is the subject of litigation;” accordingly, “once jurisdiction over the defendant

is established,” the court gains jurisdiction over the relief defendants as well. Cherif, 933 F.2d at

414. George claims that he was not properly served with the second amended complaint, but the

record shows that he was served the day after the second amended complaint was filed. Harris

challenges the district court’s denial of his motion to compel the SEC to dissolve the asset freeze,

arguing that the SEC failed to produce sufficient evidence tracing the money he had received. The

district court held the motion in abeyance, however, and as the proceedings progressed the SEC

produced sufficient evidence to merit the district court’s eventual denial of the motion. Harris

alleges that the SEC violated the equal-protection guarantees of the Fourteenth Amendment by

naming him (and not others) as a relief defendant, see Harris Br. at 23–27, but he fails to cite any




                                                - 27 -
Nos. 03-4608, 03-4582, 03-4583, 03-3791, 03-4472, 03-4580, 04-3063
SEC v. Thorn

case law or sustained argument in support of this “class of one” equal-protection claim. See Village

of Willowbrook v. Olech, 528 U.S. 562, 564 (2000).


                                                  IV.


        The remaining arguments raised by the defendants and relief defendants either have already

been addressed in this opinion, are waived because they have been only perfunctorily raised on

appeal, are waived because they were not raised below or have been adequately addressed by the

district court in its thorough opinions in this case.


                                                  V.


        For these reasons, we affirm.




                                                 - 28 -